Per curiam.
This is an appeal of a contempt order based upon the former husband’s failure to make certain temporary support payments. The appellant contends that a final settlement agreement which was made the final order of the court resolved all questions and released him from any and all claims arising out of their marriage relationship. The agreement also stated that the temporary support payments previously ordered by the trial court would continue until May 1, 1976 and at that time the final agreement would control the payment of support. After a hearing on the contempt citation, the trial court found certain support expenses that were incurred and due prior to May 1, 1976 under the temporary order and awarded the appellee attorney fees. We find no abuse of discretion in the award of arrearage or attorney fees. Newton v. Newton, 238 Ga. 282 (232 SE2d 557) (1977); Savage v. Savage, 238 Ga. 16 (230 SE2d 851) (1976).

Judgment affirmed.


All the Justices concur.